UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-5037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric Falkeis Professionally Managed Portfolios 777 East Wisconsin Avenue Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:March 31, 2011 Item 1. Reports to Stockholders. ANNUAL REPORT Year Ended March 31, 2011 Hodges Mutual Funds May 27, 2011 Dear Shareholder: We are pleased to share that the Hodges Funds have experienced positive performances for the fiscal year ending on March 31, 2011. As the market continued its upward trend over the past twelve months, all five of our mutual fund strategies generated positive returns. Average Annual Total Returns as of March 31, 2011 (Class R) Since 1 Year 3 Year* 5 Year* 10 Year* Inception* Hodges Fund (10/9/92) 17.73% -1.09% -0.19% 10.31%  9.70% S&P 500® Index 15.65% 2.35% 2.62%  3.29%  8.77% Hodges Small Cap Fund (12/18/07) 36.76% 10.53% N/A N/A  7.84% Russell 2000® Index 25.79%  8.57% 3.35%  7.87%  4.96% Lipper Small-Cap Core Peer Group Average 25.20%  8.10% 3.33%  8.67% 11.19% Hodges Blue Chip 25 Fund (9/10/09)  8.73% N/A N/A N/A 10.43% Russell 1000® Index 16.69%  2.98% 2.93%  3.83% 19.98% Hodges Equity Income Fund (9/10/09) 16.69% N/A N/A N/A 17.95% S&P 500® Index 15.65%  2.35% 2.62%  3.29% 18.96% Hodges Pure Contrarian Fund (9/10/09) 16.24% N/A N/A N/A 22.82% S&P 500® Index 15.65%  2.35% 2.62%  3.29% 18.96% 30 Day SEC Yield for the Hodges Equity Income Fund:2.09% 30 Day Unsubsidized SEC Yield for the Hodges Equity Income Fund:1.61% * Annualized Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Funds may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 866-811-0224, or visiting www.hodgesmutualfunds.com. The Funds impose a 1.00% redemption fee on shares held less than thirty days. Performance data quoted does not reflect the redemption fee.If reflected, total returns would be reduced. Equity Pure Hodges Small Cap Blue Chip Income Contrarian Fund Fund 25 Fund Fund Fund Gross Expense Ratio 1.37% 2.02% 5.04% 4.97% 4.50% Net Expense Ratio 1.37% 1.40%** 1.30%** 1.30%** 1.40%** ** The Advisor has contractually agreed to reduce its fees and/or pay Fund expenses through July 31, 2011 and may continue for an indefinite period thereafter. This figure excludes Acquired Fund Fees and Expenses, interest, taxes and extraordinary expenses. 1 Hodges Mutual Funds Over the past few months an improving economy and further recovery in corporate earnings provided a favorable backdrop for most U.S. stocks. We have been especially encouraged with the market’s recent resilience to negative headlines involving geopolitical unrest, the devastating tragedy in Japan, and government budgetary issues.Although a healthy dose of skepticism among the investing public still exists, we view the market’s recent relative strength as a function of improving underlying fundamentals in corporate earnings.Over the past twelve months, the Hodges Funds’ research team has made over 2,000 contacts with more than 500 public company management teams, as well as conducted numerous channel checks. Key observations include: •Capital spending appears to be picking up across multiple industries •Corporations are experiencing a general improvement in revenue visibility •Credit conditions are better than a year ago •Merger & acquisition activity is likely to continue at a brisk pace •Most companies are seeing clear signs of inflationary cost pressures Although the S&P 500® Index (“S&P Index”) has more than doubled from the low reached in March 2009, consensus earnings estimates have roughly doubled from the recession low, and the PE multiple for the S&P 500 remains almost flat at 14-15X forward earnings expectations.Furthermore, it is our view that domestic equity markets remain favorably valued relative to the risk-adjusted returns on most other asset classes such as real estate, commodities, and bonds. We believe the next phase of the current bull market will likely require a greater emphasis on individual stock selection. As for individual stock selection, our long-term, bottom-up investment strategy has not changed, and we continue to focus on fundamentally sound businesses that offer greater upside potential relative to downside risk.Although stock selection criteria will vary across our different fund strategies, the Hodges Funds are generally focusing on individual stocks that exhibit the following characteristics: •Strong balance sheets and ability to access capital •Low cost production relative-to-peers •High barriers to entry •Pricing power •High levels of tangible assets value relative to their market cap •Exposure to new or emerging markets Hodges Fund (HDPMX) - The Hodges Fund’s one year return for the period ending March 31, 2011 was 17.73% compared to a 15.65% gain in the S&P 500.Although many energy, consumer, and industrial related holdings did well during this period, 2 Hodges Mutual Funds the Fund holds investments in several sectors that have recently lagged the broader market such as media and airline stocks. The multi-cap strategy that is deployed in the Hodges Fund remains concentrated among investments where we have the highest conviction. The Fund held 34 positions at the end of the recent quarter. Belo Corp (BLC) 8.04% remains our largest position, followed by A.T. Cross (ATX) 6.38%, PriceSmart (PSMT) 5.88%, Texas Pacific Land Trust (TPL) 5.69%, Transocean (RIG) 4.90%, Sandridge Energy (SD) 4.43%, Wal-Mart Stores (WMT) 4.09%, Southwest Airlines (LUV) 3.97%, Texas Industries (TXI) 3.91%, and Union Pacific (UNP) 3.87%. During the past several months we continued to take some profits in a few stocks that made big moves from the market’s bottom, sold a few underperformers, and increased the size of several positions that offer attractive upside potential relative to their downside risk. For example, we sold our entire holdings of Aegean Marine Petroleum (ANW) after a series of disappointing developments tempered our conviction in the company’s investment merits.In addition, the Hodges Fund harvested a few profits in Belo Corporation (BLC) 8.04% and Cinemark Holdings (CNK) 2.42%.During the first quarter of 2011, we increased our positions in Commercial Metals (CMC) 0.54%, Tempur-Pedic (TPX) 1.59%, and Texas Industries (TXI) 3.91%.We also entered into new positions in Cummins (CMI) 2.93%, Hyperdynamics (HDY) 2.40%, and Union Pacific (UNP) 3.87%. Hodges Small Cap Fund (HDPSX) - The Hodges Small Cap Fund’s one year return at March 31, 2011 was 36.76% compared to 25.79% for the Russell 2000® Index.As of March 31, 2011 the Hodges Small Cap Fund’s:one-year return was 36.76% compared to its Lipper peer group average of 25.20%, which ranked the Fund in the top 2% of its Lipper small cap core peer group among 809 funds, based on total returns; three-year return was 10.53% compared to its Lipper peer group average of 8.10%, which ranked the Fund in the top 19% of its Lipper small cap core peer group among 725 funds, based on total returns. The Fund remains invested in industrials, energy, transportation, and several consumer related names that have contributed to the Fund’s solid performance.However, the Fund has recently taken profits in several stocks that appeared fairly valued relative to their underlying fundamentals.Looking ahead, we are also finding opportunities in a broader number of sectors in the small cap universe and have increased the Fund’s exposure among various technology names.While we believe small cap stocks will require a greater degree of stock 3 Hodges Mutual Funds selection in 2011 compared to many larger cap names, we are still finding ample opportunities in many underfollowed small companies that exhibit compelling investment merits.In some cases, this is due in part to the fact that it is easier for smaller companies to grow in a more moderate economic environment.In addition, we expect high levels of cash on corporate balance sheets and low interest rates to potentially facilitate merger and acquisition activity as larger companies seek external growth to supplement organic growth in their core businesses.The top holdings in the Small Cap Fund at the end of the recent quarter included Brigham Exploration (BEXP) 5.21%, Atwood Oceanics (ATW) 3.90%, Omnivision Technologies (OVTI) 3.49%, Jos. A. Bank Clothiers (JOSB) 3.21%, Kansas City Southern (KSU) 3.05%, Maidenform Brands (MFB) 2.60%, PriceSmart (PSMT) 2.57%, Cooper Tire & Rubber (CTB) 2.53%, LSB Industries (LXU) 2.50% and Cirrus Logic (CRUS) 2.36%. Hodges Equity Income Fund (HDPEX) - The Hodges Equity Income Fund produced a solid return for the fiscal year ending March 31, 2011.Over these twelve months, the Fund was up 16.69% compared to a 15.65% return for the S&P 500.The Fund’s yield before expenses at the end of the year was 3.75% compared to a 1.90% dividend yield on the S&P 500. The Fund’s objective is both long-term capital appreciation and income through investments in dividend paying stocks. With roughly one third of the stocks in the S&P 500 now supporting dividend yields that exceed the yield on five-year Treasuries, we are still finding plenty of attractive dividend paying stocks that offer upside potential in addition to dividend income.Top holdings in the Equity Income Fund include Exxon Mobil Corp (XOM) 4.30%, International Business Machines (IBM) 4.17%, Taiwan Semiconductor (TSM) 4.15%, Verizon Communications (VZ) 3.94%, Transocean (RIG) 3.65%, Union Pacific (UNP) 3.35%, Cinemark Holdings (CNK) 3.30%, Targa Resources (TRGP) 3.09%, Diamond Offshore (DO) 2.98%, and Coca-Cola (KO) 2.83%. Overweight sectors include energy, consumer staples, and technology companies that we believe will benefit from an improving U.S. economy, as well as long term international growth opportunities. Hodges Blue Chip 25 Fund (HDPBX) - For the year ending March 31, 2011, the Hodges Blue Chip 25 Fund was up 8.73% compared to a 16.69% return for the Russell 1000® Index. Although we believe the relative performance for a concentrated portfolio to any benchmark is less significant over a short period of time, the Fund underperformed its large cap benchmark due to a handful of technology and consumer stocks that lagged 4 Hodges Mutual Funds the large cap index in the recent quarter. Furthermore, we have positioned the Fund’s concentrated portfolio of large cap companies to capitalize on a rotation into higher quality stocks that have lagged during the market’s recent recovery. The top holdings in the Blue Chip 25 Fund at the end of the recent quarter included International Business Machines (IBM) 6.34%, Microsoft Corp (MSFT) 5.91%, Chesapeake Energy (CHK) 5.21%, Boeing (BA) 5.17%, Transocean (RIG) 4.85%, Exxon Mobil (XOM) 4.58%, Costco (COST) 4.56%, Hershey Co. (HSY) 4.23%, Coca-Cola (KO) 4.13%, and Starbucks (SBUX) 4.02%. While the number of holdings in the Fund may range between 20 to 30 stocks, the Fund held a total of 24 stocks at the end of the recent quarter and was well represented across a broad number of industry sectors. Hodges Pure Contrarian Fund (HDPCX) - Outperforming the S&P 500 over the past twelve months, the Hodges Pure Contrarian Fund returned 16.24% compared to a 15.65% return for the S&P 500.The Fund’s objective is to generate long-term capital appreciation by investing in out-of-favor or unloved stocks.We expect this strategy to be very rewarding over a long investment horizon.However, short-term performance may often be less correlated with the broader market due to the general nature of contrarian investing. Although the contrarian strategy requires a careful stock selection and a longer-term investment horizon, we are finding plenty of intriguing opportunities for this Fund.Most recently, the Fund has found out-of-favor investment opportunities in a handful of basic material stocks, several energy companies that are under the radar of mainstream investors, turnaround situations in a few consumer stocks, as well as the widely-despised airlines. The top holdings in the Pure Contrarian Fund at the end of the recent quarter included Texas Industries (TXI) 4.36%, Belo Corp. (BLC) 4.25%, Commercial Metals (CMC) 4.19%, Encore Wire (WIRE) 4.11%, Chesapeake Energy (CHK) 3.23%, Harry Winston Diamond (HWD) 3.12%, HyperDynamics Corp. (HDY) 3.03%, Luby’s Inc. (LUB) 2.91%, Chico’s FAS (CHS) 2.87%, and Delta Airlines (DAL) 2.83%. In conclusion, we remain encouraged with the long-term investment merits surrounding the Hodges Mutual Funds.Now offering five mutual funds that cover all major segments of the domestic equity market, we have the opportunity to serve a wider array of the diversification needs of most financial advisors and individual investors.Like many of you, all of our portfolio managers are shareholders in all five of the Hodges Funds.Our entire investment team of four portfolio managers, five analysts, and one senior trader 5 Hodges Mutual Funds are hard at work diligently studying companies, meeting with management teams, observing trends, and attempting to navigate through the daily noise surrounding today’s financial markets.Feel free to contact us directly if we can address any specific questions. We welcome further questions and comments at (214) 954-1954 or (888) 878-4426. Sincerely, Don Hodges Craig Hodges Co-Portfolio Manager Co-Portfolio Manager Eric Marshall Gary Bradshaw Co-Portfolio Manager Co-Portfolio Manager The above discussion is based on the opinions of Craig Hodges, Don Hodges, Gary Bradshaw and Eric Marshall which are subject to change. It is not intended to be a forecast of future events, a guarantee of future results and should not be considered a recommendation to buy or sell any security. Portfolio composition and company ownership are subject to daily change. Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk.Principal loss is possible. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. These risks are greater for investments in emerging markets. Options and future contracts have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of securities prices, interest rates and currency exchange rates. These risks may be greater than risks associated with more traditional investments. Short sales of securities involve the risk that losses may exceed the original amount invested. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in small- and medium-capitalization companies involve additional risks such as limited liquidity and greater volatility. Non-diversified funds, such as the Hodges Pure Contrarian Fund, may concentrate their assets in fewer individual holdings than a diversified fund. Therefore, the fund is more exposed to individual stock volatility than a diversified fund. Investments in companies that demonstrate special situations or turnarounds, meaning companies that have experienced significant business problems but are believed to have favorable prospects for recovery. 6 Hodges Mutual Funds Fund holdings and/or sector allocations are subject to change at any time and are not recommended to buy or sell any security. Holding weights referenced on prior pages are based on total assets. Please refer to the Schedule of Investments in this report for more complete information regarding the Funds’ holdings. Lipper Analytical Services, Inc. is an independent mutual fund research and rating service. Each Lipper average represents a universe of funds with similar investment objectives. The highest percentile rank is 1 and the lowest is 100. Rankings for the periods shown are based on fund total returns with dividends and distributions reinvested and do not reflect sales charges.Past performance does not guarantee future results. The S&P 500® Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. The Russell 2000® Index consists of the smallest 2,000 companies in a group of 3,000 U.S. companies in the Russell 3000® Index, as ranked by market capitalization.The Russell 1000® Index is a subset of the Russell 3000® Index and consists of the 1,000 of the largest companies comprising over 90% of the total market capitalization of all listed U.S. stocks.You cannot invest directly in an index. Dividend yield is a financial ratio that shows how much a company pays out in dividends each year relative to share price. Price-Earnings Ratio - P/E Ratio:A valuation ratio of a company’s current share price compared to its per-share earnings. Quasar Distributors, LLC, Distributor 7 Hodges Mutual Funds SECTOR ALLOCATION At March 31, 2011 (Unaudited) Hodges Fund Hodges Small Cap Fund *Cash equivalents and other assets less liabilities. The accompanying notes are an integral part of these financial statements. 8 Hodges Mutual Funds SECTOR ALLOCATION At March 31, 2011 (Unaudited) (Continued) Hodges Blue Chip 25 Fund Hodges Equity Income Fund *Cash equivalents and other assets less liabilities. The accompanying notes are an integral part of these financial statements. 9 Hodges Mutual Funds SECTOR ALLOCATION At March 31, 2011 (Unaudited) (Continued) Hodges Pure Contrarian Fund *Cash equivalents and other assets less liabilities. EXPENSE EXAMPLE For the Six Months Ended March 31, 2011 (Unaudited) As a shareholder of the Hodges Fund, Hodges Small Cap Fund, Hodges Blue Chip 25 Fund, Hodges Equity Income Fund, and Hodges Pure Contrarian Fund (each a “Fund” and collectively the “Funds”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees, distribution and/or service fees, and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (10/1/10-3/31/11). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that redemption be made by wire transfer, currently a $15 fee is charged by the Funds’ transfer agent.You will be charged a redemption fee 10 Hodges Mutual Funds EXPENSE EXAMPLE For the Six Months Ended March 31, 2011 (Unaudited) (Continued) equal to 1% of the net amount of the redemption if you redeem shares less than 30 calendar days after you purchase them.An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee. To the extent the Funds invest in shares of other investment companies as part of their investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting fees, custody fees and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which are not the Funds’ actual returns.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in each Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 11 Hodges Mutual Funds EXPENSE EXAMPLE For the Six Months Ended March 31, 2011 (Unaudited) (Continued) Hodges Fund Beginning Ending Expenses Paid Account Account During the Period Value 10/1/10 Value 3/31/11 10/1/10 – 3/31/11* Retail Class Actual $ $ $ Retail Class Hypothetical (5% annual return before expenses) $ $ $ Institutional Class Actual $ $ $ Institutional Class Hypothetical (5% annual return before expenses) $ $ $ * Expenses are equal to the Hodges Fund’s expense ratio for the most recent six month period of 1.46% for the Retail Class shares, and 1.10% for the Institutional Class shares, multiplied by the average account value over the period multiplied by 182/365 (to reflect the one-half year period). Hodges Small Cap Fund Beginning Ending Expenses Paid Account Account During the Period Value 10/1/10 Value 3/31/11 10/1/10 – 3/31/11* Retail Class Actual $ $ $ Retail Class Hypothetical (5% annual return before expenses) $ $ $ Institutional Class Actual $ $ $ Institutional Class Hypothetical (5% annual return before expenses) $ $ $ * Expenses are equal to the Hodges Small Cap Fund’s expense ratio for the most recent six month period of 1.40% (fee and waivers in effect) for the Retail Class shares, and 1.15% (fee waivers in effect) for the Institutional Class shares, multiplied by the average account value over the period multiplied by 182/365 (to reflect the one-half year period). 12 Hodges Mutual Funds EXPENSE EXAMPLE For the Six Months Ended March 31, 2011 (Unaudited) (Continued) Hodges Blue Chip 25 Fund Beginning Ending Expenses Paid Account Account During the Period Value 10/1/10 Value 3/31/11 10/1/10 – 3/31/11* Actual $ $ $ Hypothetical (5% annual return before expenses) $ $ $ * Expenses are equal to the Hodges Blue Chip 25 Fund’s expense ratio for the most recent six month period of 1.30% (fee waivers in effect) multiplied by the average account value over the period multiplied by 182/365 (to reflect the one-half year period). Hodges Equity Income Fund Beginning Ending Expenses Paid Account Account During the Period Value 10/1/10 Value 3/31/11 10/1/10 – 3/31/11* Actual $ $ $ Hypothetical (5% annual return before expenses) $ $ $ * Expenses are equal to the Hodges Equity Income Fund’s expense ratio for the most recent six month period of 1.30% (fee waivers in effect) multiplied by the average account value over the period multiplied by 182/365 (to reflect the one-half year period). Hodges Pure Contrarian Fund Beginning Ending Expenses Paid Account Account During the Period Value 10/1/10 Value 3/31/11 10/1/10 – 3/31/11* Actual $ $ $ Hypothetical (5% annual return before expenses) $ $ $ * Expenses are equal to the Hodges Pure Contrarian Fund’s expense ratio for the most recent six month period of 1.40% (fee waivers in effect) multiplied by the average account value over the period multiplied by 182/365 (to reflect the one-half year period). 13 Hodges Fund – Retail Shares Value of $10,000 vs. S&P 500® Index Average Annual Total Return Returns for the Periods Ended March 31, 2011 Since Inception 1 Year 5 Year 10 Year (10/9/92) Hodges Fund - Retail Shares 17.73% -0.19% 10.31% 9.70% S&P 500® Index 15.65% 2.62% 3.29% 8.77% This chart illustrates the performance of a hypothetical $10,000 investment made on March 31, 2001, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The chart assumes reinvestment of capital gains and dividends for the Fund and dividends for the index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 811-0224. The Fund imposes a 1.00% redemption fee on shares redeemed within 30 days. Performance does not reflect the redemption fee.If reflected, total returns would be reduced. 14 Hodges Fund – Institutional Shares Value of $1,000,000 vs. S&P 500® Index Average Annual Total Return Returns for the Periods Ended March 31, 2011 Since Inception 1 Year (12/12/08) Hodges Fund - Institutional Shares 18.09% 28.11% S&P 500® Index 15.65% 22.18% This chart illustrates the performance of a hypothetical $1,000,000 investment made on December 12, 2008, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The chart assumes reinvestment of capital gains and dividends for the Fund and dividends for the index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 811-0224. The Fund imposes a 1.00% redemption fee on shares redeemed within 30 days. Performance does not reflect the redemption fee.If reflected, total returns would be reduced. 15 Hodges Small Cap Fund – Retail Shares Value of $10,000 vs. Russell 2000® Index Average Annual Total Return Returns for the Periods Ended March 31, 2011 Since Inception 1 Year 3 Year (12/18/07) Hodges Small Cap Fund - Retail Shares 36.76% 10.53% 7.84% Russell 2000® Index 25.79% 8.57% 4.96% This chart illustrates the performance of a hypothetical $10,000 investment made on December 18, 2007, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends for the Fund and dividends for the index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 811-0224. The Fund imposes a 1.00% redemption fee on shares redeemed within 30 days. Performance does not reflect the redemption fee.If reflected, total returns would be reduced. 16 Hodges Small Cap Fund – Institutional Shares Value of $1,000,000 vs. Russell 2000® Index Average Annual Total Return Returns for the Periods Ended March 31, 2011 Since Inception 1 Year (12/12/08) Hodges Small Cap Fund - Institutional Shares 37.90% 45.65% Russell 2000® Index 25.79% 30.97% This chart illustrates the performance of a hypothetical $1,000,000 investment made on December 12, 2008, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends for the Fund and dividends for the index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 811-0224. The Fund imposes a 1.00% redemption fee on shares redeemed within 30 days. Performance does not reflect the redemption fee.If reflected, total returns would be reduced. 17 Hodges Blue Chip 25 Fund Value of $10,000 vs. Russell 1000® Index Average Annual Total Return Returns for the Periods Ended March 31, 2011 Since Inception 1 Year (9/10/09) Hodges Blue Chip 25 Fund 8.73% 10.43% Russell 1000® Index 16.69% 19.98% This chart illustrates the performance of a hypothetical $10,000 investment made on September 10, 2009, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends for the Fund and dividends for the index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 811-0224. The Fund imposes a 1.00% redemption fee on shares redeemed within 30 days. Performance does not reflect the redemption fee.If reflected, total returns would be reduced. 18 Hodges Equity Income Fund Value of $10,000 vs. S&P 500® Index Average Annual Total Return Returns for the Periods Ended March 31, 2011 Since Inception 1 Year (9/10/09) Hodges Equity Income Fund 16.69% 17.95% S&P 500® Index 15.65% 18.96% This chart illustrates the performance of a hypothetical $10,000 investment made on September 10, 2009, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends for the Fund and dividends for the index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 811-0224. The Fund imposes a 1.00% redemption fee on shares redeemed within 30 days. Performance does not reflect the redemption fee.If reflected, total returns would be reduced. 19 Hodges Pure Contrarian Fund Value of $10,000 vs. S&P 500® Index Average Annual Total Return Returns for the Periods Ended March 31, 2011 Since Inception 1 Year (9/10/09) Hodges Pure Contrarian Fund 16.24% 22.82% S&P 500® Index 15.65% 18.96% This chart illustrates the performance of a hypothetical $10,000 investment made on September 10, 2009, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends for the Fund and dividends for the index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 811-0224. The Fund imposes a 1.00% redemption fee on shares redeemed within 30 days. Performance does not reflect the redemption fee.If reflected, total returns would be reduced. 20 Hodges Fund SCHEDULE OF INVESTMENTS at March 31, 2011 Shares Value COMMON STOCKS: 90.7% Apparel Manufacturing: 0.7% Heelys, Inc.*1 $ Basic Materials Manufacturing: 0.6% Commercial Metals Co. Broadcasting: 3.1% Sirius XM Radio, Inc.* Computer & Electronic Products: 1.6% Napco Security Technologies, Inc.*2 Taiwan Semiconductor Manufacturing Co. Ltd. - ADR Food & Beverage Manufacturing: 0.7% Dean Foods Co.* Food Services: 4.1% Luby’s, Inc.*1,2 Rocky Mountain Chocolate Factory, Inc.1,2 Furniture Manufacturing: 1.6% Tempur-Pedic International, Inc.* General Manufacturing: 13.6% A.T. Cross Co. - Class A*1,2 Cummins, Inc. Texas Industries, Inc. Mining, Oil & Gas Extraction: 19.6% Chesapeake Energy Corp. Cubic Energy, Inc.* Devon Energy Corp. Hyperdynamics Corp.* SandRidge Energy, Inc.* Transocean Ltd.* Movie Production & Theaters: 2.5% Cinemark Holdings, Inc. Publishing Industries: 14.0% A.H. Belo Corp. - Class A*1 Belo Corp.* Gannett Co., Inc. Retail: 13.2% Chico’s FAS, Inc. PriceSmart, Inc. Wal-Mart Stores, Inc. Transportation & Warehousing: 13.8% AMR Corp.* Delta Air Lines, Inc.* Frozen Food Express Industries, Inc.* Southwest Airlines Co. Union Pacific Corp. Utilities: 1.6% Clean Energy Fuels Corp.* TOTAL COMMON STOCKS (Cost $212,250,463) The accompanying notes are an integral part of these financial statements. 21 Hodges Fund SCHEDULE OF INVESTMENTS at March 31, 2011 (Continued) Shares Value PARTNERSHIPS & TRUSTS: 5.9% Land Ownership & Leasing: 5.9% Texas Pacific Land Trust1,2 $ TOTAL PARTNERSHIPS & TRUSTS (Cost $11,184,416) WARRANT: 0.0% Food Services: 0.0% Krispy Kreme Doughnuts, Inc., Expiration: March, 2012, Exercise Price: $12.21* TOTAL WARRANT (Cost $0) Contracts (100 shares per contract) PURCHASED CALL OPTION: 0.5% Transportation Equipment: 0.5% The Boeing Co. Expiration: January, 2012, Exercise Price: TOTAL PURCHASED CALL OPTION (Cost $1,152,150) Shares SHORT-TERM INVESTMENTS: 5.9% Money Market Funds: 5.9% Fidelity Money Market Portfolio - Select Class, 0.16%3 Invesco STIC Prime Portfolio - Institutional Class, 0.12%3 TOTAL SHORT-TERM INVESTMENTS (Cost $18,260,800) TOTAL INVESTMENTS IN SECURITIES: 103.0% (Cost $242,847,829) Liabilities in Excess of Other Assets: (3.0)% ) TOTAL NET ASSETS: 100.0% $ ADR - American Depository Receipt * Non-income producing security. 1 Affiliated company as defined by the Investment Company Act of 1940. 2 A portion of this security is considered illiquid.As of March 31, 2011, the total market value of the portion of the investments considered illiquid were $31,182,520 or 10.1% of total net assets. 3 7-day yield as of March 31, 2011. The accompanying notes are an integral part of these financial statements. 22 Hodges Small Cap Fund SCHEDULE OF INVESTMENTS at March 31, 2011 Shares Value COMMON STOCKS: 96.2% Administrative, Support & Waste Management Services: 1.8% The Geo Group, Inc.* $ Apparel Manufacturing: 8.1% G-III Apparel Group Ltd.* Heelys, Inc.*1 Joe’s Jeans, Inc.* Maidenform Brands, Inc.* Oxford Industries, Inc. Steven Madden Ltd.* Basic Materials Manufacturing: 2.0% Commercial Metals Co. Chemical Manufacturing: 4.4% Impax Laboratories, Inc.* LSB Industries, Inc.* Computer & Electronic Products: 7.2% Cirrus Logic, Inc.* Data I/O Corp.* FARO Technologies, Inc.* Omnivision Technologies, Inc.* Electrical Equipment: 3.1% AZZ, Inc. General Cable Corp.* Finance & Insurance: 2.6% Hallmark Financial Services, Inc.* SWS Group, Inc. U.S. Global Investors, Inc. Food & Beverage Manufacturing: 1.4% Dean Foods Co.* Food Services: 3.1% Cracker Barrel Old Country Store, Inc. Luby’s, Inc.*1 Furniture Manufacturing: 2.2% Tempur-Pedic International, Inc.* General Manufacturing: 17.2% A.T. Cross Co. - Class A*1 Cooper Tire & Rubber Co. Encore Wire Corp. GrafTech International Ltd.* Helen of Troy Ltd.* John Bean Technologies Corp. Temple-Inland, Inc. Texas Industries, Inc. Veeco Instruments, Inc.* Westport Innovations,Inc.* Medical Equipment & Supplies: 2.2% MAKO Surgical Corp.* Medical Equipment Manufacturing: 0.9% Masimo Corp. Mining, Oil & Gas Extraction: 12.0% Atwood Oceanics, Inc.* The accompanying notes are an integral part of these financial statements. 23 Hodges Small Cap Fund SCHEDULE OF INVESTMENTS at March 31, 2011 (Continued) Shares Value COMMON STOCKS: 96.2% (Continued) Mining, Oil & Gas Extraction: 12.0% (Continued) Brigham Exploration Co.* $ Crosstex Energy, Inc. HyperDynamics Corp.* Movie Production & Theaters: 1.9% Cinemark Holdings, Inc. Publishing Industries: 2.1% Belo Corp.* Retail: 11.2% Chico’s FAS, Inc. Delta Apparel, Inc.* Jos. A. Bank Clothiers, Inc.* PriceSmart, Inc. Sally Beauty Holdings, Inc.* Technology Services: 1.5% Entropic Communications, Inc.* Points International Ltd.* Transportation & Warehousing: 8.9% Alaska Air Group, Inc.* AMR Corp.* Bristow Group, Inc.* Kansas City Southern* Kirby Corp.* Utilities: 2.4% Clean Energy Fuels Corp.* GASFRAC Energy Services, Inc.* TOTAL COMMON STOCKS (Cost $51,322,010) PARTNERSHIPS & TRUSTS: 1.9% Land Ownership & Leasing: 1.9% Texas Pacific Land Trust1 TOTAL PARTNERSHIPS & TRUSTS (Cost $802,931) SHORT-TERM INVESTMENT: 2.6% Money Market Fund: 2.6% Fidelity Money Market Portfolio - Select Class, 0.16%2 TOTAL SHORT-TERM INVESTMENT (Cost $1,797,409) TOTAL INVESTMENTS IN SECURITIES: 100.7% (Cost $53,922,350) Liabilities in Excess of Other Assets: (0.7)% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. 1 Affiliated company as defined by the Investment Company Act of 1940. 2 7-day yield at March 31, 2011 The accompanying notes are an integral part of these financial statements. 24 Hodges Blue Chip 25 Fund SCHEDULE OF INVESTMENTS at March 31, 2011 Shares Value COMMON STOCKS: 88.2% Arts, Entertainment, & Recreation: 2.4% The Walt Disney Co. $ Basic Materials Manufacturing: 2.1% Vulcan Materials Co. Computer & Electronic Products: 16.1% International Business Machines Corp. Microsoft Corp. Texas Instruments, Inc. Finance & Insurance: 2.5% American Express Co. Food & Beverage Products: 12.3% The Coca-Cola Co. The Hershey Co. J.M. Smucker Co. Food Services: 4.0% Starbucks Corp. Household Products: 2.9% Procter & Gamble Co. Industrial: 1.6% General Electric Co. Mining, Oil & Gas Extraction: 13.8% Chesapeake Energy Corp. Schlumberger Ltd. Transocean Ltd.* Petroleum Products: 7.1% Chevron Corp. Exxon Mobil Corp. Pharmaceuticals: 3.7% Johnson & Johnson Retail: 8.5% Costco Wholesale Corp. Wal-Mart Stores, Inc. Transportation & Warehousing: 6.0% Southwest Airlines Co. Union Pacific Corp. Transportation Equipment: 5.2% The Boeing Co. TOTAL COMMON STOCKS (Cost $5,030,801) PARTNERSHIPS & TRUSTS: 2.6% Land Ownership & Leasing: 2.6% Texas Pacific Land Trust1 TOTAL PARTNERSHIPS & TRUSTS (Cost $114,484) SHORT-TERM INVESTMENTS: 7.1% Money Market Funds: 7.1% Fidelity Money Market Portfolio - Select Class, 0.16%2 Invesco STIC Prime Portfolio - Institutional Class, 0.12%2 TOTAL SHORT-TERM INVESTMENTS (Cost $453,475) TOTAL INVESTMENTS IN SECURITIES: 97.9% (Cost $5,598,760) Other Assets in Excess of Liabilities: 2.1% TOTAL NET ASSETS:100.0% $ * Non-income producing security. 1 Affiliated company as defined by the Investment Company Act of 1940. 2 7-day yield as of March 31, 2011. The accompanying notes are an integral part of these financial statements. 25 Hodges Equity Income Fund SCHEDULE OF INVESTMENTS at March 31, 2011 Shares Value COMMON STOCKS: 90.7% Chemical Manufacturing: 2.9% E.I. du Pont de Nemours & Co. $ Computer & Electronic Products: 8.5% International Business Machines Corp. Taiwan Semiconductor Manufacturing Co. Ltd. - ADR Food & Beverage Products: 8.3% The Coca-Cola Co. J.M. Smucker Co. Kraft Foods, Inc. PepsiCo, Inc. Food Services: 3.1% McDonald’s Corp. Rocky Mountain Chocolate Factory, Inc.1 General Manufacturing: 4.4% The Female Health Co. Kimberly-Clark Corp. Mattel, Inc. Household Products: 2.7% Procter & Gamble Co. Industrial: 2.8% General Electric Co. Mining, Oil & Gas Extraction: 10.8% Diamond Offshore Drilling, Inc. Southern Copper Corp. Targa Resources Corp. Transocean Ltd.* Movie Production & Theaters: 3.4% Cinemark Holdings, Inc. Petroleum Products: 9.1% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Pharmaceuticals: 5.3% Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Retail: 3.8% Educational Development Corp. Wal-Mart Stores, Inc. Telecommunications: 9.4% AT&T, Inc. CenturyLink, Inc. Verizon Communications, Inc. Windstream Corp. Transportation & Warehousing: 3.4% Union Pacific Corp. Transportation Equipment: 2.7% The Boeing Co. Utilities: 9.5% Atmos Energy Corp. CenterPoint Energy, Inc. Consolidated Edison, Inc. The accompanying notes are an integral part of these financial statements. 26 Hodges Equity Income Fund SCHEDULE OF INVESTMENTS at March 31, 2011 (Continued) Shares Value COMMON STOCKS: 90.7% (Continued) Utilities: 9.5% (Continued) Duke Energy Corp. $ Exelon Corp. Wholesale Trade: 0.6% Sysco Corp. TOTAL COMMON STOCKS (Cost $9,274,038) CONVERTIBLE PREFERRED STOCK: 2.4% General Manufacturing: 2.4% Archer Daniels Midland Co. TOTAL CONVERTIBLE PREFERRED STOCK (Cost $248,922) PARTNERSHIPS & TRUSTS: 5.7% Real Estate Investment Trust: 5.7% Great Northern Iron Ore Properties HCP, Inc. Mesabi Trust TOTAL PARTNERSHIPS & TRUSTS (Cost $619,767) SHORT-TERM INVESTMENT: 2.3% Money Market Fund: 2.3% Fidelity Money Market Portfolio - Select Class, 0.16%2 TOTAL SHORT-TERM INVESTMENT (Cost $267,719) TOTAL INVESTMENTS IN SECURITIES: 101.1% (Cost $10,410,446) Liabilities in Excess of Other Assets: (1.1)% ) TOTAL NET ASSETS: 100.0% $ ADR - American Depository Receipt * Non-income producing security. 1 Affiliated company as defined by the Investment Company Act of 1940. 2 7-day yield as of March 31, 2011. The accompanying notes are an integral part of these financial statements. 27 Hodges Pure Contrarian Fund SCHEDULE OF INVESTMENTS at March 31, 2011 Shares Value COMMON STOCKS: 96.2% Agriculture: 1.3% Alico, Inc. $ Apparel Manufacturing: 5.0% G-III Apparel Group Ltd.* Heelys, Inc.*1 Basic Materials Manufacturing: 4.2% Commercial Metals Co. Broadcasting: 2.5% Sirius XM Radio, Inc.* Computer & Electronic Products: 1.0% Intrusion, Inc.*1,2 Construction: 2.7% PulteGroup, Inc.* Finance & Insurance: 4.7% Penson Worldwide, Inc.* U.S. Global Investors, Inc. Food & Beverage Manufacturing: 2.5% Dean Foods Co.* Smart Balance, Inc.* Food Services: 4.4% Krispy Kreme Doughnuts, Inc.* Luby’s, Inc.*1 Furniture & Related Products: 1.4% Furniture Brands International, Inc.* General Manufacturing: 19.7% A.T. Cross Co. - Class A*1 BP PLC - ADR Encore Wire Corp. Ennis, Inc. Kulicke & Soffa Industries, Inc.* Texas Industries, Inc. Tootsie Roll Industries, Inc. Westport Innovations,Inc.* Land Ownership & Leasing: 3.1% The St. Joe Co.* Tejon Ranch Co.* Medical Equipment Manufacturing: 1.4% Boston Scientific Corp.* Mining, Oil & Gas Extraction: 18.0% Atwood Oceanics, Inc.* Chesapeake Energy Corp. Cubic Energy, Inc.* Harry Winston Diamond Corp.* HyperDynamics Corp.* SandRidge Energy, Inc.* Transocean Ltd.* Petroleum Products: 1.1% Aegean Marine Petroleum Network, Inc. Publishing Industries: 11.1% A.H. Belo Corp. - Class A*1 Belo Corp.* The accompanying notes are an integral part of these financial statements. 28 Hodges Pure Contrarian Fund SCHEDULE OF INVESTMENTS at March 31, 2011 (Continued) Shares Value COMMON STOCKS: 96.2% (Continued) Publishing Industries: 11.1% (Continued) Gannett Co., Inc. $ New York Times Co.* Retail: 4.0% Chico’s FAS, Inc. Stein Mart, Inc. Transportation & Warehousing: 8.1% AMR Corp.* Delta Air Lines, Inc.* Frozen Food Express Industries, Inc.* Southwest Airlines Co. TOTAL COMMON STOCKS (Cost $8,027,323) PARTNERSHIPS & TRUSTS: 1.3% Land Ownership & Leasing: 1.3% Texas Pacific Land Trust1 TOTAL PARTNERSHIPS & TRUSTS (Cost $90,237) SHORT-TERM INVESTMENTS: 5.0% Money Market Funds: 5.0% Fidelity Money Market Portfolio - Select Class, 0.16%3 Invesco STIC Prime Portfolio - Institutional Class, 0.12%3 TOTAL SHORT-TERM INVESTMENTS (Cost $508,998) TOTAL INVESTMENTS IN SECURITIES: 102.5% (Cost $8,626,558) Liabilities in Excess of Other Assets: (2.5)% ) TOTAL NET ASSETS: 100.0% $ ADR - American Depository Receipt * Non-income producing security. 1 Affiliated company as defined by the Investment Company Act of 1940. 2 A portion of this security is considered illiquid.As of March 31, 2011, the total market value of the investments considered illiquid were $86,387 or 0.9% of total net assets. 3 7-day yield as of March 31, 2011. The accompanying notes are an integral part of these financial statements. 29 Hodges Mutual Funds STATEMENTS OF ASSETS AND LIABILITIES at March 31, 2011 Hodges Hodges Small Fund Cap Fund ASSETS Investments in unaffiliated securities, at value (Cost $199,797,766 and $51,041,994, respectively) (Note 2) $ $ Investments in securities of affiliated issuers, at value (Cost $43,050,063 and $2,880,356, respectively) (Note 6) Total investments, at value (Cost $242,847,829 and $53,922,350, respectively) Cash 16 — Receivables: Investment securities sold Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased Fund shares redeemed Investment advisory fees, net Administration fees Custody fees Distribution fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ $ The accompanying notes are an integral part of these financial statements. 30 Hodges Mutual Funds STATEMENTS OF ASSETS AND LIABILITIES at March 31, 2011 (Continued) Hodges Hodges Small Fund Cap Fund COMPONENTS OF NET ASSETS Paid-in capital $ $ Accumulated net realized gain (loss) on investments and options ) Net unrealized appreciation on investments and options Net unrealized appreciation on foreign currency transactions — Net assets $ $ COMPUTATION OF NET ASSET VALUE Retail Class: Net assets $ $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, and redemption price per share $ $ Institutional Class: Net assets $ $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, and redemption price per share $ $ The accompanying notes are an integral part of these financial statements. 31 Hodges Mutual Funds STATEMENTS OF ASSETS AND LIABILITIES at March 31, 2011 Hodges Blue Hodges Equity Hodges Pure Chip 25 Fund Income Fund Contrarian Fund ASSETS Investments in unaffiliated securities, at value (Cost $5,484,276, $10,227,480 and $7,630,401, respectively) (Note 2) $ $ $ Investments in affiliated securities, at value (Cost $114,484, $182,966 and $996,157, respectively) (Note 6) Total investments, at value (Cost $5,598,760, $10,410,446 and $8,626,558, respectively) Receivables: Investment securities sold — Fund shares sold Dividends and interest Due from advisor, net — — Prepaid expenses Total assets LIABILITIES Payables: Distribution to shareholders — — Investment securities purchased — Fund shares redeemed Investment advisory fees, net — Administration fees Custody fees Distribution fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ $ $ The accompanying notes are an integral part of these financial statements. 32 Hodges Mutual Funds STATEMENTS OF ASSETS AND LIABILITIES at March 31, 2011 (Continued) Hodges Blue Hodges Equity Hodges Pure Chip 25 Fund Income Fund Contrarian Fund COMPONENTS OF NET ASSETS Paid-in capital $ $ $ Accumulated net investment income — — Accumulated net realized gain (loss) on investments ) Net unrealized appreciation on investments Net assets $ $ $ COMPUTATION OF NET ASSET VALUE Net assets $ $ $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, and redemption price per share $ $ $ The accompanying notes are an integral part of these financial statements. 33 Hodges Mutual Funds STATEMENTS OF OPERATIONS For the Year Ended March 31, 2011 Hodges Hodges Small Fund Cap Fund INVESTMENT INCOME Income Dividends from unaffiliated investments (net of $55,912 and $400 foreign withholding tax, respectively) $ $ Dividends from affiliated investments (Note 6) Interest Total investment income EXPENSES (Note 3) Investment advisory fees Distribution fees – Retail Class Transfer agent fees Administration fees Fund accounting fees Reports to shareholders Interest expense Registration fees Miscellaneous expenses Audit fees Custody fees Trustee fees Chief Compliance Officer fees Insurance expense Legal fees Total expenses Less fees waived — ) Net expenses Net investment loss ) ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS, OPTIONS AND FOREIGN CURRENCY TRANSACTIONS Net realized gain on unaffiliated investments and options Net realized gain on affiliated investments (Note 6) Change in unrealized appreciation on investments and options Change in unrealized appreciation on foreign currency translations — Net realized and unrealized gain on investments, options and foreign currency transactions Net increase in net assets resulting from operations $ $ The accompanying notes are an integral part of these financial statements. 34 Hodges Mutual Funds STATEMENTS OF OPERATIONS For the Year Ended March 31, 2011 Hodges Blue Hodges Equity Hodges Pure Chip 25 Fund Income Fund Contrarian Fund INVESTMENT INCOME Dividends from unaffiliated investments (net of $0, $3,727 and $0 foreign withholding tax, respectively) $ $ $ Dividends from affiliated investments (Note 6) Interest Total investment income EXPENSES (Note 3) Investment advisory fees Transfer agent fees Audit fees Registration fees Distribution fees Custody fees Trustee fees Chief Compliance Officer Fees Administration fees Legal fees Fund accounting fees Miscellaneous expenses Reports to shareholders Insurance expense Total expenses Less fees waived ) ) ) Net expenses Net investment income (loss) ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain (loss) on unaffiliated investments ) Net realized gain on affiliated investments — Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ $ $ The accompanying notes are an integral part of these financial statements. 35 (This Page Intentionally Left Blank.) 36 Hodges Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended March 31, 2011 March 31, 2010 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain (loss) on unaffiliated investments and options ) Net realized gain (loss) on affiliated investments (Note 6) ) Change in net unrealized appreciation on investments and options Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares – Retail Class (a) (b) ) ) Net increase (decrease) in net assets derived from net change in outstanding shares - Institutional Class (a) ) Total decrease in net assets from capital share transactions ) ) Total increase (decrease) in net assets ) NET ASSETS Beginning of year End of year $ $ (a) Summary of capital share transactions is as follows: Year Ended Year Ended March 31, 2011 March 31, 2010 Shares Value Shares Value Retail Class Shares sold $ $ Shares redeemed (b) Net decrease ) $ ) ) $ ) (b) Net of redemption fees of $31,172 and $121,969, respectively. Institutional Class Shares sold — $ — $ Shares redeemed ) Net increase (decrease) ) $ ) $ The accompanying notes are an integral part of these financial statements. 37 Hodges Small Cap Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended March 31, 2011 March 31, 2010 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain on unaffiliated investments and options Net realized gain on affiliated investments (Note 6) — Net realized gain on options written — Change in net unrealized appreciation on investments and options Change in net unrealized appreciation on foreign currency translations — Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net realized gain: Retail Shares ) — Institutional Shares ) — Total distributions to shareholders ) — CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares – Retail Shares (a) (b) Net increase in net assets derived from net change in outstanding shares – Institutional Shares (a) Total increase in net assets from capital share transactions Total increase in net assets NET ASSETS Beginning of year End of year $ $ The accompanying notes are an integral part of these financial statements. 38 Hodges Small Cap Fund STATEMENTS OF CHANGES IN NET ASSETS (Continued) (a) Summary of capital share transactions is as follows: Year Ended Year Ended March 31, 2011 March 31, 2010 Shares Value Shares Value Retail Shares Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed (b) Net increase $ $ (b) Net of redemption fees of $3,582 and $2,618, respectively. Institutional Shares Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed ) Net increase $ $ The accompanying notes are an integral part of these financial statements. 39 Hodges Blue Chip 25 Fund STATEMENT OF CHANGES IN NET ASSETS Year Ended Period Ended March 31, 2011 March 31, 20101 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on unaffiliated investments ) Change in net unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) — From net realized gain ) — Total distributions to shareholders ) — CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) (b) Total increase in net assets NET ASSETS Beginning of year/period — End of year/period $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Year Ended Period Ended March 31, 2011 March 31, 20101 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed (b) Net increase $ $ (b) Net of redemption fees of $47 and $51, respectively. 1 Represents the period from September 10, 2009 (commencement of operations) to March 31, 2010. The accompanying notes are an integral part of these financial statements. 40 Hodges Equity Income Fund STATEMENT OF CHANGES IN NET ASSETS Year Ended Period Ended March 31, 2011 March 31, 20101 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on unaffiliated investments Net realized gain on affiliated investments — Change in net unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gain ) — Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) (b) Total increase in net assets NET ASSETS Beginning of year/period — End of year/period $ $ (a) Summary of capital share transactions is as follows: Year Ended Period Ended March 31, 2011 March 31, 20101 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net increase $ $ (b) Net of redemption fees of $422 and $113, respectively. 1 Represents the period from September 10, 2009 (commencement of operations) to March 31, 2010. The accompanying notes are an integral part of these financial statements. 41 Hodges Pure Contrarian Fund STATEMENT OF CHANGES IN NET ASSETS Year Ended Period Ended March 31, 2011 March 31, 20101 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain on unaffiliated investments Net realized gain on affiliated investments (Note 6) Change in net unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net realized gain ) — Total distributions to shareholders ) — CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) (b) Total increase in net assets NET ASSETS Beginning of year/period — End of year/period $ $ (a) Summary of capital share transactions is as follows: Year Ended Period Ended March 31, 2011 March 31, 20101 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed (b) Net increase $ $ (b) Net of redemption fees of $634 and $0, respectively. 1 Represents the period from September 10, 2009 (commencement of operations) to March 31, 2010. The accompanying notes are an integral part of these financial statements. 42 Hodges Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout each year Year Ended March 31, Retail Shares Net asset value, beginning of year $ INCOME FROM INVESTMENT OPERATIONS: Net investment loss )* )* ) ) ) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) LESS DISTRIBUTIONS: From net realized gain — — ) ) ) Paid-in capital from redemption fees (Note 2) ** Net asset value, end of year $ Total return % % )% )% % RATIOS/SUPPLEMENTAL DATA: Net assets, end of year (millions) $ Ratio of expenses to average net assets % Ratio of net investment loss to average net assets )% )% )% )% )% Portfolio turnover rate 64
